12-4520-cv(L)
C.G. v. Ithaca City School District


                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 21st
day of August, two thousand thirteen.

PRESENT:
            JOSÉ A. CABRANES,
            CHESTER J. STRAUB,
            SUSAN L. CARNEY,
                          Circuit Judges.
_____________________________________

C.G., individually and as parent and next friend of J.M.G.,
a child with a disability,

                  Plaintiffs-Appellants-Cross-Appellees,

                                v.                                               Nos. 12-4520-cv(L);
                                                                                 12-4522-cv(CON)
ITHACA CITY SCHOOL DISTRICT,

          Defendant-Appellee-Cross-Appellant.
_____________________________________

FOR PLAINTIFFS-APPELLANTS:                                 Jason H. Sterne, Phillip B. Abramowitz,
                                                           Andrew K. Cuddy, Cuddy Law Firm, P.C.,
                                                           Auburn, NY.

FOR DEFENDANT-APPELLEE:                                    Jonathan B. Fellows, Kate I. Reid, Bond,
                                                           Schoeneck & King, PLLC, Syracuse, NY.
     Appeal from a judgment of the United States District Court for the Northern District of
New York (Gary L. Sharpe, Chief Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the District Court’s September 24, 2012 judgment is
AFFIRMED.

        Plaintiffs-appellants-cross-appellees C.G., individually and on behalf of J.M.G. (“C.G.”),
appeal and defendant-appellee-cross-appellant Ithaca City School District (“Ithaca”) cross-appeals
from the District Court’s September 24, 2012 judgment awarding C.G. attorneys’ fees as the
prevailing party in an administrative action under the Individuals with Disabilities Education
Improvement Act (“IDEA”), 20 U.S.C. § 1400, et seq. We assume the parties’ familiarity with the
underlying facts and the procedural history of the case, to which we refer only as necessary to
explain our decision to affirm.

                                          BACKGROUND

        On June 23, 2011, C.G. sent Ithaca a request for a “due process hearing,” alleging that Ithaca
had denied J.M.G. a free and appropriate public education (“FAPE”). On July 12, 2011, Ithaca
provided C.G. with a proposed “Memorandum of Agreement” purporting to address C.G.’s
concerns, which C.G. rejected the next day, resulting in the underlying administrative action. On
September 12, 2011, an Impartial Hearing Officer (“IHO”) determined that Ithaca had in fact
denied J.M.G. a FAPE and ordered Ithaca to take certain remedial steps. Ithaca then appealed to
the State Review Officer (“SRO”), who annulled certain portions of the IHO’s decision, but
affirmed the majority of it.

        On December 15, 2011, C.G. filed suit in the District Court seeking attorneys’ fees from
Ithaca as a “prevailing party” under 20 U.S.C. § 1415(i)(3)(B)(i)(I). The District Court awarded fees
for time spent prior to Ithaca’s July 12 settlement offer and time spent on the instant fee action.
With regard to time spent on the administrative action, the District Court held that C.G. was entitled
to remuneration for only twenty percent of the hours billed in light of the substantial similarity
between the administratively-ordered relief and the proposed relief contained in the July 12 offer.
Applying an hourly rate of $275 per hour, the Court ultimately awarded attorneys’ fees in the
amount of $16,830 plus costs. C.G. now appeals, and Ithaca cross-appeals the District Court’s
award.

                                           DISCUSSION

        We generally review a District Court’s grant of attorneys’ fees under the IDEA for abuse of
discretion, J.C. v. Reg’l Sch. Dist. 10, Bd. of Educ., 278 F.3d 119, 123 (2d Cir. 2002). “We review de
                                                        2
novo the District Court’s interpretation of the relevant fee statute itself[,] . . . interpret[ing] the IDEA
fee provisions in consonance with those of other civil rights fee-shifting statutes.” I.B. ex rel. Z.B. v.
N.Y. City Dep’t of Educ., 336 F.3d 79, 80 (2d Cir. 2003); see also Pres. Coal. of Erie Cnty. v. Fed. Transit
Admin., 356 F.3d 444, 450 (2d Cir. 2004) (reviewing de novo the legal question of whether a litigant is
a prevailing party).

       On appeal, the parties dispute: (1) whether the District Court erred in concluding that C.G.
was the prevailing party in the administrative action; (2) assuming C.G. did prevail, whether an
award of attorneys’ fees accrued after the settlement offer was made is prohibited because the IHO-
ordered relief was not more favorable than the relief proposed in the prior settlement offer; and (3)
whether the District Court erred in reducing C.G.’s attorneys’ fees for time spent on the
administrative action by eighty percent.

                                                     A.

         The threshold question presented on this appeal is whether C.G. is a prevailing party to
whom the District Court was permitted to award attorneys’ fees. The IDEA contains a fee-shifting
provision under which a District Court, in its discretion, may award attorneys’ fees “to a prevailing
party who is the parent of a child with a disability.” 20 U.S.C. § 1415(i)(3)(B)(i)(I). “[A] prevailing
party is one who has achieved a judicially sanctioned change in the legal relationship of the parties,
via a judgment on the merits or a court-ordered consent decree.” Mr. L. v. Sloan, 449 F.3d 405, 406-
07 (2d Cir. 2006) (citing Buckhannon Board & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res.,
532 U.S. 598, 604 (2001)). In A.R. ex rel. R.V. v. N.Y. City Dep’t of Educ., 407 F.3d 65 (2d Cir. 2005),
we extended this definition of “prevailing party” to “a plaintiff who receives IHO-ordered relief on
the merits in an IDEA administrative proceeding.” Id. at 75.

         Ithaca argues that C.G. was not a prevailing party because Ithaca had already agreed in the
July 12 settlement offer to provide the relief that the IHO ultimately awarded. Yet a “plaintiff who
receives IHO-ordered relief on the merits in an IDEA administrative proceeding is a ‘prevailing
party,’” regardless of any prior settlement offer, because an IHO’s decision “changes the legal
relationship between the parties: Its terms are enforceable, if not by the IHO itself, then by a court,
including through an action under 42 U.S.C. § 1983.” Id. at 75-76; cf. Raishevich v. Foster, 247 F.3d
337, 345 (2d Cir. 2001) (holding in the § 1983 context that plaintiff was a prevailing party “despite
the fact that he received a lesser [damages] amount than he sought, because a ‘judgment for damages
in any amount . . . modifies the defendant’s behavior for the plaintiff’s benefit by forcing the
defendant to pay an amount of money he otherwise would not pay.’” (quoting Farrar v. Hobby, 506




                                                     3
U.S. 103, 113 (1992))).1 Accordingly, C.G. was a prevailing party notwithstanding her rejection of
the July 12 settlement offer.

                                                              B.

        Even when a party prevails, the IDEA prohibits an award of attorneys’ fees “for services
performed subsequent to the time of a written offer of settlement to a parent” if, among other
requirements, “the court . . . finds that the relief finally obtained by the parents is not more favorable
to the parents than the offer of settlement.” 20 U.S.C. § 1415(i)(3)(D)(i)(III). The District Court
held that this prohibition did not apply here because, inter alia, the IHO ordered compensatory
counseling, which was not part of the July 12 settlement offer.

         Ithaca now argues that this relief was not “obtained” by C.G. because she did not request it
in the notice of a due process hearing nor during the so-called “impartial hearing” before the IHO.
But whether the relief was initially sought by the plaintiff is a matter for the District Court to
consider—as it did here—in deciding the appropriate size of the award; the sua sponte nature of the
relief does not operate as a bar on attorneys’ fees altogether. Since the compensatory counseling
was not previously offered by Ithaca, the administrative relief obtained by C.G. was more favorable,
albeit only marginally, than the prior settlement offer, and the prohibition on attorneys’ fees does
not apply.

                                                              C.

         Once the fees threshold is crossed, a district court must calculate fees using the “lodestar”
approach set forth in Millea v. Metro–North R.R. Co., 658 F.3d 154 (2d Cir. 2011), whereby a fee
award is derived by multiplying the number of hours reasonably expended on the litigation by a
reasonable hourly rate. Id. at 166-67. “A District Court may adjust the lodestar when it does not
adequately take into account a factor that may properly be considered in determining a reasonable
fee,” id. at 167 (internal quotation marks omitted), such as cases where the plaintiff only had a small
“degree of success,” see Barfield v. N.Y.C. Health & Hospitals Corp., 537 F.3d 132, 152 (2d Cir. 2008)
(defining “degree of success” as “the quantity and quality of relief obtained, as compared to what the
plaintiff sought to achieve” (internal quotation marks omitted)).

        The District Court engaged in exactly this inquiry. It applied the customary rate for
attorneys in the community, which it found to be $275 per hour, and it considered the total number

         1  This view is in line with those of sister courts of appeal that have considered the issue, each of which has held
that a party in an IDEA action who rejects a settlement offer and later obtains no more than what was offered still
prevails by obtaining judicially sanctioned relief. See Gary G. v. El Paso Indep. Sch. Dist., 632 F.3d 201, 208 (5th Cir. 2011);
Alegria ex rel. Alegria v. District of Columbia, 391 F.3d 262, 267 (D.C. Cir. 2004); T.D. v. LaGrange Sch. Dist. No. 102, 349
F.3d 469, 476 (7th Cir. 2003); John T. ex rel Paul T. v. Del. Cnty. Intermediate Unit, 318 F.3d 545, 557 (3d Cir. 2003).
                                                               4
of hours expended. It then took care to examine C.G.’s limited success in the administrative
action—as measured by the administrative relief C.G. sought and obtained compared to the
concessions Ithaca had already made in the July 12 settlement offer—and adjusted the fees for time
spent in that action downward by eighty percent. See id. at 152-53 (affirming a reduction of the
lodestar figure by fifty percent because plaintiff had failed in her “primary aim” of gaining collective
action certification). Accordingly, we conclude that the District Court did not err in awarding
$16,830 plus costs to C.G.

                                           CONCLUSION

        We have considered all of the parties’ remaining arguments on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the September 24, 2012 judgment of the
District Court.

                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   5